 

MERRITT 7 VENTURE L.L.C.

c/o Marcus Partners Management

301 Merritt 7 Corporate Park

Norwalk, CT 06854

 

September 11, 2018

 

GE Capital US Holdings, Inc.

901 Main Avenue

Norwalk, CT 06851

 

Reed’s Inc.

13000 South Spring Street

Los Angeles, CA 90061

 

  Re: Sublease dated as of September 1, 2018 (the “Sublease”) between GE Capital
US Holdings, Inc. (“Sublessor”) and Reed’s Inc. (“Sublessee”) for a portion of
the UL level (also known as the Upper Lobby Floor) of 201 Merritt 7 Corporate
Park, Norwalk, CT (the “Sublet Premises”)

 

Ladies and Gentlemen:

 

Reference is made to that certain Lease dated October 25, 2012, as amended by
First Amendment of Lease dated December I, 2012 and Second Amendment of Lease
dated October 2014 (collectively, the “Lease”) between Merritt 7 Venture L.L.C.
(“Landlord”), as landlord, and Sublessor, as assignee of General Electric
Capital LLC (fonnerly General Electric Capital Corporation), as tenant, for the
entire premises (the “Premises”) in the building known as 201 Merritt 7
Corporate Park, Norwalk, Connecticut 06851 (the “Building”).

 

Sublessor has requested Landlord’s consent to the Sublease. Landlord hereby
consents to the subletting of the Sublet Premises by Sublessor to Sublessee,
subject to the following terms and conditions:

 

I. Landlord’s granting of the within consent shall not be deemed a waiver of
Landlord’s rights under and in accordance with the Lease to consent or refuse to
consent to any (a) assignment of the Lease or the Sublease or (b) any further
subletting of the Premises, the Sublet Premises or any portion thereof.

 

2. Nothing contained herein shall be deemed to constitute a release of Sublessor
as tenant under the Lease from any of its obligations as tenant under the Lease,
and Sublessor shall remain fully liable for the performance of all of the
obligations of tenant under the Lease and shall be fully responsible and liable
to Landlord for all acts or omissions of anyone claiming under or through
Sublessor of the obligations of tenant under the Lease.

 

[ex10-7_002.jpg]

 

1 

 

 

3. Sublessor and Sublessee each hereby represents and warrants that (a) the
Sublease constitutes the complete agreement between the parties with respect to
the Sublet Premises, (b) a true and complete copy thereof is attached hereto as
Exhibit A and (c) no rent or other consideration is being paid to Sublessor by
Sublessee for the Sublease, or for the right to use or occupy the Sublet
Premises, except as set forth in the Sublease. Any modification or amendment to
the Sublease (except for a termination of the Sublease, a decrease in the length
of the term thereof, or a de minimis modification or amendment not altering any
of the material terms of the Sublease) without the prior written consent of
Landlord in each instance shall be deemed to be a default by Sublessor as tenant
under the Lease.

 

4. Nothing contained herein or in the Sublease shall be deemed to (a) increase,
amend, modify or extend any of Landlord’s obligations under the Lease in any way
whatsoever, and/or (b) diminish, restrict, limit, forfeit or waive any of
Landlord’s rights under the Lease in any way whatsoever or (c) constitute a
consent to any assignment of the Lease or the Sublease or further subletting of
the Premises, the Sublet Premises or any portion thereof.

 

5. The Sublease shall be subject and subordinate at all times to all of the
covenants, agreements, terms, provisions and conditions of the Lease and to the
matters to which the Lease is or shall be subordinate.

 

6. Sublessee shall use and occupy the Sublet Premises for the uses permitted
under the Lease and the Sublease and for no other purpose.

 

7. Although a copy of the Sublease is annexed hereto, Sublessor and Sublessee
acknowledge and agree that Landlord is not a party thereto and is not bound by
its provisions. Nothing contained herein shall be construed as a consent to. or
approval or ratification by Landlord of, any of the particular provisions of the
Sublease, or as a representation or warranty by Landlord, provided that this
sentence shall not be construed as invalidating the consent by Landlord to the
Sublease to Sublessee generally, as reflected herein.

 

8. Except as expressly set forth herein, no alterations, improvements or
additions to the Sublet Premises, or any portion thereof, shall be made except
in accordance with the provisions of the Lease.

 

9. Should Sublessee request that Landlord provide any building service for which
Landlord imposes a separate charge, and should such service be provided by
Landlord, such request for, and provision of, such services shall not serve to
create any relationship of landlord and tenant between Landlord and Sublessee,
and Sublessor shall remain primarily liable for payment of such charges. As an
administrative convenience to Sublessee, Landlord may (but shall not obligated
to) directly bill to Sublessor and/or Sublessee any charge respecting the
provision of services by Landlord under the Lease or this consent with respect
to the Sublet Premises, including, without limitation, charges for condenser
water (if any), after hours HVAC or freight elevator usage, and other extra
services requested by Sublessee (or by Sublessor on Sublessee’s behalf) and/or
furnished to Sublessee. Sublessor authorizes such direct billing and understands
and acknowledges that (a) Sublessor, as tenant under the Lease, shall remain
primarily liable for all such charges and billings. Landlord shall notify
Sublessor of any default by Sublessor or Sublessee in the payment of any such
charges and billings and (b) despite such authorization from Sublessor. Landlord
may choose to seek authorization from or bill Sublessor for, all such services
requested by Sublessee.

 

[ex10-7_002.jpg]

 

2

 

 






10. Upon the expiration or any earlier termination of the term of the Lease, or
in case Landlord accepts surrender of the Lease by Sublessor, except as provided
in the next sentence, tbe Sublease and its term shall expire and come to an end
as of the effective date of such expiration, termination, or surrender and
Sublessee shall vacate the Sublet Premises on or before such date. If the Lease
shall expire or terminate during the term of the Sublease for any reason other
than condemnation or destruction by fire or other cause, or if Sublessor shall
surrender the Lease to Landlord during the term of the Sublease, Landlord, in
its sole discretion, upon written notice given to Sublessor and Sublessee on or
before the effective date of such expiration, termination or surrender, without
any additional or further agreement of any kind on the part of Sublessee, may
elect to continue the Sublease as a direct lease between Landlord and Sublessee
(provided that the terms and provisions of the Lease shall be deemed
incorporated in the Sublease to the same extent as if the Lease had not expired
or terminated). ln that event, Sublessee shall attorn to Landlord and Landlord
and Sublessee shall have the same rights, obligations and remedies under the
Sublease as Sublessor and Sublessee, respectively, had thereunder prior to such
effective date, except that Landlord shall not be (1) liable for any act,
omission, or default of Sublessor under the Sublease, or (2) subject to any
offsets, claims, or defenses that Sublessee had or might have against Sublessor,
or (3) bound by any rent or additional rent or other payment paid by Sublessee
to Sublessor for more than one month in advance, or (4) bound by any
modification, amendment, or abridgment of the Sublease made without Landlord’s
prior written consent. Upon expiration of the Sublease pursuant to the
provisions of the first sentence of this Paragraph 10, if Sublessee shall fail
to vacate the Sublet Premises as provided in the Lease, Landlord shall have
against Sublessee all of the rights and remedies available against Sublessor
under the Lease as well as the rights and remedies available generally to a
landlord against a tenant holding over after the expiration of a lease term.

 

11. Sublessor and Sublessee each represents and warrants to Landlord that it has
not dealt with any broker in connection with the Sublease or this consent, other
than CBRE Inc. and Newmark of Connecticut, LLC (collectively, “Broker”).
Sublessor and Sublessee shall each indemnify, defend and hold Landlord harmless
from and against any and all claims, losses, liabilities, damages, judgments,
fines, suits, demands, costs, interest and expenses of any kind or nature
(including reasonable attorneys’ fees and disbursements) incurred in connection
with any claim, proceeding or judgment and the defense thereof which Landlord
may incur by reason of any claim of or liability to any broker (including,
without limitation, Broker), finder or like agent arising out of any dealings
claimed to have occurred between the indemnifying party and the claimant in
connection with the Sublease or this consent, or the above representation being
false.

 

12. Nothing contained in the Sublease shall be construed to create privity of
estate or (except as expressly provided herein) of contract between Sublessee
and Landlord.

 

13. This consent is further conditioned upon payment by Sublessor of Landlord’s
legal fees and expenses incurred in connection with the review of the Sublease
and the preparation and negotiation of this consent.

 

[ex10-7_002.jpg]

 

3

 

 

14. This consent will for all purposes be construed in accordance with and
governed by the laws of the State of Connecticut applicable to agreements made
and to be perfonned wholly therein.

 

15. This consent shall not be effective until executed by all the parties hereto
and may be executed in several counterparts, each of which will constitute an
original instrument and all of which will together constitute one and the same
instrument.

 

16. The terms and provisions of this consent shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES FOLLOW ON NEXT PAGE]

 

[ex10-7_002.jpg]

 

4

 

 

Please acknowledge your agreement with the foregoing by signing this consent
where indicated below.

 

  LANDLORD:       [ex10-7_001.jpg]



 

ACKNOWLEDGED AND AGREED:

 

SUBLESSOR:

 

GE CAPITAL US HOLDINGS, INC.

 

By:     Name:     Title:    

 

SUBLESSEE:       REED’S INC.       By:     Name: Valentin Stalowir   Title: CEO
 

 

5

 

 

SUBLEASE

 

THIS SUBLEASE is made and entered into as of September 1, 2018 (“Effective
Date”), by and between GE Capital US Holdings, Inc., a Delaware corporation,
having an office and place of business at 901 Main Avenue, Norwalk, Connecticut
06851, hereinafter called “Sublessor”, and Reed’s Inc., a Delaware corporation,
having an office and principal place of business at 13000 South Spring Street,
Los Angeles, CA 90061, hereinafter called “Sublessee”. Sublessor and Sublessee
are collectively referred to herein as the “Parties” and individually as a
“Party”.

 

WITNESSETH:

 

WHEREAS, by a certain written Amended and Restated Lease between Merritt 7
Venture L.L.C., a Delaware limited liability company, as landlord (hereinafter
called “Owner”), and Sublessor, as assignee of General Electric Capital LLC
(formerly General Electric Capital Corporation), as tenant, dated as of October
25, 2012, as amended by that certain First Amendment of Lease, dated December 1,
2013 and that certain Second Amendment of Lease dated October 2014 (said lease,
as same has been so amended, supplemented and/ or extended, being hereinafter
called the “Master Lease”) (a redacted copy of which Master Lease is attached
hereto and made a part hereof as Exhibit “A”), Owner leased to Sublessor those
certain premises consisting of the entire building (“Building”) with the right
to use, in common with others, the walkways, driveways, and parking areas
located on the land (“Property”) commonly known as 20 1 Merritt 7 Corporate
Park, Norwalk, Connecticut which, together with such other improvements and
appurtenances therein mentioned, are more particularly described in the Master
Lease, which are located in the office park known as Merritt 7 Corporate Park
(the “Park”); and

 

6

 

 

WHEREAS, Sublessee desires to sublease and hire from Sublessor, and Sublessor is
willing to sublet to Sublessee, a portion of the UL level of the Building, all
of which are shown on the plan attached hereto and made a part hereof as Exhibit
“B” (hereinafter called the “Sublease Premises”) on the terms and conditions
more particularly hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, Sublessor and Sublessee agree as follows:

 

1. Demise and Use. Sublessor, for and in consideration of the rents and
covenants specified to be paid, performed and observed by Sublessee, does hereby
let, sublet, lease and demise to Sublessee the Sublease Premises and Sublessee
hereby subleases the Sublease Premises from Sublessor for the Term (as
hereinafter defined) and according to the covenants and conditions contained
herein. The Sublease Premises is deemed and agreed by the Parties to contain the
following rentable square feet: (i) a portion of the UL level of the Building
containing approximately Four Thousand Six Hundred Twenty (4,620) rentable
square feet of space (sometimes referred to herein as “Sublease Premises A”) and
(ii) a portion of the UL level of the Building containing approximately Four
Thousand (4,000) rentable square feet of space (sometimes referred to herein as
“Sublease Premises B”). Accordingly, the parties agree that the Sublease
Premises shall be deemed to consist of Eight Thousand Six Hundred Twenty (8,620)
rentable square feet. Sublessee shall use and occupy the Sublease Premises as
permitted under the Master Lease and for no other purpose whatsoever. As used
herein, the term “Sublease Premises” shall include such appurtenant rights to
use the common areas of the Building, the Property and the Park, as applicable
(including, without limitation, the fitness center, restrooms, elevators,
outdoor plazas, parking areas and cafeteria), in common with the other tenants
and occupants thereof as granted to Sublessor under the Master Lease to the
extent required by Sublessee in connection with (i) the use of and access to the
Sublease Premises and (ii) Sublessee’s business operations, all as contemplated
hereby, including the Plaza area located outside the Sublease Premises for
outdoor collaboration and meetings as may be permitted under the Master Lease.
Sublessor represents and warrants that, as of the date on which Sublessor
delivers possession of the Premises to Sublessee, the Building structure and
Building systems serving the Premises shall be in good working order.

 

7

 

 

Notwithstanding anything to the contrary contained in Section 5.01 of the Master
Lease, but subject to the terms of Section 29 below (Pantry Space), Sublessee
shall not be allowed to use any portion of the Sublease Premises as a fitness
center or cafeteria; provided, however, notwithstanding anything in this
Sublease to the contrary, Sublessee and it employees shall have the right to use
any fitness center and cafeteria in the common areas of the Building as
reasonably desired, subject to Sublessor’s reasonable rules and regulations
related to management and operation of such facilities, which rules and
regulations shall be applied to all users of such facilities in a non
discriminatory manner (provided that with respect to the fitness center, each
such employee who desires to use the fitness center (i) provides a waiver in the
form attached hereto as Exhibit “H” or such other form as Sublessor may
reasonably request from time to time for use by all fitness center members, and
(ii) pays directly to the Sublessor (or fitness center manager, if so directed
by Sublessor) the reasonable monthly fee charged for usage of said fitness
center). Notwithstanding anything contained in this Sublease to the contrary,
Sublessee shall not be required to pay Sublessor any fee or other amount in
connection the use of the fitness center by Sublessee’s employees.

 

Sodexo is the current Cafeteria operator. In the event that annual Cafeteria and
catering target sales reach a certain level at the Building (“Target Sales”)
then Sodexo does not charge Sublessor for Cafeteria services. Sublessor
represents to Sublesee that Sublessee’s share of the Target Sales amount for
calendar year 2018 would have been Twelve Thousand Nine Hundred Fifty-Nine and
No/ 100 Dollars ($12,959) for Sublease Premises A and Eleven Thousand Two
Hundred Twenty and No/ 100 Dollars ($11,220) for Sublease Premises B. Target
Sales for 2019 and future calendar years will be established at a later date. In
the event that the annual Target Sales amount is not achieved then Sublessor is
required to pay Sodexo Fifty-Two Cents ($0.52) for each dollar of any such
shortfall (“Shortfall Amount”), e.g., a maximum of Six Thousand Seven Hundred
Thirty-Nine and NojlOO Dollars ($6,739) for 2018 Target Sales applicable to
Sublease Premises A and Five Thousand Eight Hundred Thirty-Four and Noj 100
Dollars ($5,834) for 2018 Target Sales applicable to Sublease Premises B. So
long as Sublessee remains a user of the Cafeteria, Sublessee shall be
responsible to Sublessor for (i) its Target Sales amount, and (ii) any Shortfall
Amount resulting from Sublessee’s failure to reach its Target Sales amount. For
avoidance of doubt, Sublease Premises B’s Target Sales requirement will be
established in 2021 and commence on April 1, 2021. Until then, Sublessee is only
responsible for the shortfall for Target Sales applicable to Sublease Premises A
(beginning on the Sublease Premises A Commencement Date).

 

Sublessor shall have the right at any time to cease the operation of a Cafeteria
without any liability to Sublessee and Sublessee shall have the right at any
time with thirty (30) days’ prior written notice to Sublessor to cease using the
Cafeteria and thereafter Sublessee shall not be obligated for any Target Sales
or shortfall amounts so long as Sublessee’s employees do not use the Cafeteria.

 

8

 

 

2. Term. Subject to Owner’s Consent described in Section 23 below, the term of
this Sublease (the “Term”) shall commence on the date on which Sublessor
delivers possession of the Sublease Premises to Sublessee in the condition
required under this Sublease (the “Commencement Date”), which is estimated to
occur on or about September 1, 20 18 for Sublease Premises A and April 1, 2021
for Sublease Premises B. This Sublease shall terminate and the Term shall end on
December 15, 2024 (“Expiration Date”), unless the Term shall be sooner
terminated in accordance with the provisions hereof. Any rights or options of
Sublessor under the Master Lease to terminate the Master Lease, to extend the
term of the Master Lease, to expand the Premises, or any rights offirst offer or
refusal are hereby specifically excluded from this Sublease.

 

3. Early Access; Delivery of Possession. (a) Sublessor shall allow Sublessee
access to the Sublease Premises at least fifteen (15) days prior to the
Commencement Date to allow Sublessee to perform Sublessee’s Work and to install
its fixtures, furniture, telephones, data lines and other telecommunications/IT
equipment and cabling (the “Early Access Period”). Sublessee shall not be
required to pay Base Rent or Additional Rent during the Early Access Period.
However, during the Early Access Period, Sublessee shall comply with all of
Sublessee’s indemnity obligations and insurance requirements set forth herein.
The parties agree to comply with the following terms and conditions during the
Early Access Period: (i) Sublessor shall continue to have control of the
Sublease Premises for all purposes provided the same does not interfere with
Sublessee’s performance of Sublessee’s Work, (ii) Sublessee shall provide
Sublessor with a schedule relating to Sublessee’s Work prior to the time when
any such work is to be performed in the Sublease Premises, and (iii) Sublessor
shall reasonably cooperate with Sublessee in connection with Sublessee’s
exercise of the foregoing rights. Sublessor shall deliver possession of the
Sublease Premises to Sublessee on the Commencement Date in the condition
required under this Sublease. Sublessor is not obligated to provide or pay for
any improvement work related to the improvement of the Sublease Premises for
Sublessee’s occupancy. Sublessee shall have access to the Sublease Premises
seven (7) days per week, twenty-four (24) hours per day, 365 days per year and
may install a card key or other security system to restrict access to the
Sublease Premises.

 

9

 

 

4. Rent. Commencing upon the applicable Commencement Date, Sublessee shall pay
to Sublessor (at the address designated by prior written notice to Sublessee),
in lawful money of the United States without any prior notice or demand
therefor, a fixed monthly rent (the “Base Rent”) for the Sublease Premises as
set forth on Exhibit “C” attached hereto and made a part hereof (subject to
abatement as provided therein), in advance on the first day of each calendar
month during the Term.

(b) In addition to the Base Rent due hereunder during the Term, Sublessee shall
promptly pay to Sublessor its proportionate share of all additional rents
payable to Owner pursuant to Section 2.02 of the Master Lease (“Proportionate
Share”), except (i) those payments specifically excluded by the terms of this
Sublease (including any penalties, costs and/ or fees in connection with
Sublessor’s default under the Master Lease), and (ii) those payments which cover
a period prior to the Commencement Date. provided, however, that Sublessee shall
only be responsible for increases over the 2018 calendar base year for OpEx
Additional Rent and increases over the 2018/2019 fiscal year for Tax Additional
Rent (“Additional Rent”). The Proportionate Share for Sublease Premises A is One
and Seventy-One One Hundredths percent (1.71%) and the Proportionate Share for
Sublease Premises B is One and Forty-Eight One Hundredths percent ( 1.48%). Any
such payments which Sublessee is herein required to make which cover a period of
time both before and after the Commencement Date shall be prorated between the
Parties as of the Commencement Date. Notwithstanding anything to the contrary
contained in this Sublease or the Master Lease, the Proportionate Share shall
not be increased during the Term of this Sublease. In addition, if the Master
Lease requires the tenant to make payments of real estate taxes and/or utilities
which are applicable to the Sublease Premises directly to the taxing authorities
and/ or utility companies, as the case may be, Sublessee shall make such
payments in a timely manner and promptly supply Sublessor with evidence thereof,
and such shall be deemed to be Additional Rent hereunder. Sublessee shall pay
the Additional Rent to Sublessor five (5) business days prior to when it is due
under the Master Lease. Notwithstanding the foregoing, Sublessee hereby
acknowledges and agrees that in the event Sublessee wishes to use any utility or
service, the cost of which is not included in the base services provided by
Owner under the terms of the Master Lease (e.g., HVAC use outside of Business
Hours, as defined below, and other costs described in Section 3.02 of the Master
Lease), Sublessee shall be solely responsible for the cost of any such utility
or service utilized by Sublessee and the cost thereof shall be deemed Additional
Rent. Sublessee agrees that Sublessor is not responsible for providing such
services or utilities, and that Sublessee shall be solely responsible for
requesting such services or utilities directly from Owner and for paying Owner
for the same. Base Rent and all Additional Rent are hereinafter collectively
called “Rent”. Sublessor’s right to recoup any expenses under this Sublease
shall not be duplicative. Sublessor warrants and represents that the Building
contains two hundred forty-one thousand five hundred eighty-nine (241,589)
rentable square feet and based solely on Owner’s assertions the Building
constitutes nineteen percent ( 19%) of the rentable square feet in the Park. For
purposes of this Sublease, the term “Business Hours” shall mean Monday-Friday,
from 8:00am to 8:00pm, and Saturday, from 9:00am to 1:00pm. The current after
Business Hours HVAC rate is Two Hundred and NojlOO Dollars ($200) per hour.

 

10

 

 

(c) All amounts due from Sublessee to Sublessor under this Sublease shall be
paid by wire transfer of immediately available funds to an account designated in
writing by Sublessor, or to such other place as Sublessor may designate in
writing at least thirty (30) days prior to the due date, without any offset or
deduction whatsoever except as provided elsewhere in this Sublease. The monthly
Base Rent and Additional Rent payable on account of any partial calendar month
during the Term, if any, shall be prorated on a per diem basis based on the
number of actual days in such partial calendar month. Sublessee’s obligation to
pay Rent owing and due for any period during the Term shall survive the
expiration of the Term.

 

(d) The Parties hereto agree and acknowledge that no statement or letter
accompanying any payment shall be deemed to be an accord and satisfaction and
Sublessor may accept any such payment without prejudice to Sublessor’s right to
recover the balance or pursue any other remedy provided in this Sublease or at
law, and (ii) Sublessee shall be required to pay to Sublessor interest on any
sum of money which Sublessee is required to pay to Sublessor pursuant to the
terms of this Sublease that is not paid to Sublessor within five (5) days of the
due date and that such interest shall be calculated at an annual rate of three
percent (3%) above the so-called “prime rate” of Citibank, N.A. (or its
successor), as announced from time to time, (or the maximum percent permitted by
law, whichever is less) (“Interest Rate”) from the date that such sum becomes
due until the date it is paid.

 

11

 

 

5. Incorporation of Master Lease Terms. (a) The provisions, terms, covenants and
conditions of the Master Lease are, except as otherwise herein specifically
provided, hereby incorporated in this Sublease with the same effect as if
entirely rewritten herein,except for the prov1s1ons as to base rent, additional
rent and such other terms, covenants and conditions that are specifically
inconsistent with the terms hereof. Words or terms which are capitalized but not
defined herein shall have the meanings ascribed thereto in the Master Lease
unless the context clearly requires otherwise. Sublessee acknowledges that it
has read and examined the Master Lease attached hereto as Exhibit “A” and is
fully familiar with the terms, provisions, covenants and conditions contained
therein. Sublessee hereby covenants to perform the terms, provisions, covenants
and conditions of Sublessor as tenant under the Master Lease to the extent the
same are applicable to the Sublease Premises during the Term and are not
otherwise expressly modified by the terms of this Sublease , and agrees not to
do or permit to be done any act which shall result in a violation of any of the
terms and conditions of the Master Lease. Except as otherwise specifically
provided herein, Sublessee is to have the benefit of the covenants and
undertakings of Owner as landlord in the Master Lease to the extent the same are
applicable to the Sublease Premises during the Term. Sublessor does not assume
any obligation to perform the terms, covenants and conditions contained in the
Master Lease on the part of Owner to be performed as the same relates to
providing Building services and utilities, and performing maintenance, repair,
replacement, rebuilding, and restoration. It is further understood and agreed,
therefore, that notwithstanding anything to the contrary contained in this
Sublease, Sublessor shall not be in default under this Sublease for failure to
render any of the services or perform any of the maintenance, repair,
replacement, rebuilding, and restoration obligations required of Sublessor by
the terms of this Sublease which are the responsibility of Owner as landlord
under the Master Lease, but Sublessor agrees to timely take all commercially
reasonable measures to insure that Owner performs such services and obligations.
In addition to the foregoing, upon the request of Sublessee, Sublessor shall be
obligated to exercise its self-help rights under Section 7.05 of the Master
Lease on Sublessee’s behalf and if successful in doing so, then pass through to
Sublessee its proportionate share of any benefits thereof. The term
“commercially reasonable measures” shall not include legal action against Owner
for its failure to so perform unless Sublessee agrees to pay all costs and
expenses in connection therewith which shall be payable as Additional Rent. In
addition to the foregoing, no such failure or default on the part of Owner shall
constitute an actual or constructive total or partial eviction of Sublessee or
entitle Sublessee to a reduction or abatement of Base Rent or Additional Rent
hereunder, unless such failure or default would constitute an actual or
constructive total or partial eviction of Sublessor or would entitle Sublessor
to a reduction or abatement of Base Rent or Additional Rent (as such terms are
used in the Master Lease) under the terms of the Master Lease or applicable law,
if this Sublease did not exist. Notwithstanding the foregoing, if any utility,
HVAC or elevator service (i.e. no elevators are functioning) is interrupted for
a period of three (3) days or longer, and such interruption is not caused by
Sublessee’s negligence or willful misconduct or a fire or other casualty, then
the Rent payable under this Sublease shall be fully abated from the first day of
such interruption on a per diem basis until such interruption is eliminated.

 

12

 

 

(b) The Parties agree that the following provisions of the Master Lease are, for
the purposes of this Sublease, hereby deleted: 1.01 (first paragraph only);
1.02; 2.01; 2.02 (paragraph titled “Tenant’s Pro Rata Share” only); 2.02(e);
2.03 (third sentence only); 3.02(b); 5.03 (last paragraph only); 6.01(b) (second
sentence only); 6.01(c); 7.05; 8.01(b); 10.01; 10.03; 11.01; 11.02; 12.01; 13.01
(except (c) and (e)); 13.02; 13.03; 14.04; 15.02; 16.01; 18.01; 20.10 (except
last sentence); 20.12; 20.13; 20.15; Article 21; 22.0 1; 23.01; 24.01-24.02; and
All Exhibits except 3.02 and 5.04. The remaining provisions of the Master Lease
shall, for the purposes of this Sublease and to the extent that same are
applicable, remain in full force and effect as between Sublessor and Sublessee
as provided in this Section 5 of this Sublease, except as said provisions have
been otherwise amended or modified by this Sublease (or as otherwise set forth
in Section 5(a) above).

 

(c) Notwithstanding the generality of clause (b) above, and except to the extent
provided in this Sublease, for the purposes of incorporation of the terms,
provisions, covenants and conditions contained in the Master Lease herein, the
term “Tenant” in the Master Lease shall mean and refer to Sublessee hereunder;
the term “Landlord” in the Master Lease shall mean and refer to Sublessor
hereunder; the term “the Demised Premises” in the Master Lease shall mean and
refer to the Sublease Premises hereunder; the term “Base Rent” in the Master
Lease shall mean and refer to the Base Rent hereunder; the term “Additional
Rent” in the Master Lease shall mean and refer to the Additional Rent hereunder;
the term “this Lease” in the Master Lease shall mean and refer to this Sublease;
the term “Commencement Date” in the Master Lease shall mean and refer to the
Commencement Date hereunder; and the term “Expiration Date” in the Master Lease
shall mean and refer to the Expiration Date hereunder.

 

(d) It is further understood and agreed that some of the provisions of the
Master Lease incorporated herein by reference are hereby amended as follows:

 

(i) The word “Landlord” shall refer to both Owner and Sublessor in Section 5.03
of the Master Lease.

 

(ii) Sublessor shall have an additional five (5) business days for purposes of
Sublessor’s delivery to Sublessee of the Reconciliation Notice and items related
to the same as set forth in Section 2.02 of the Master Lease. If an excluded
provision contains the definition of a defined term used in an incorporated
provision or is specifically referenced in this Sublease, such definition in the
excluded provision shall be deemed incorporated solely for such purpose.

 

13

 

 

6. Holding Over. If Sublessee retains all or any portion of the Sublease
Premises after the expiration or termination of the Term, then during such
period Sublessee shall pay Sublessor the greater of: (i) two hundred percent
(200%) of the Base Rent; and (ii) any amount charged to Sublessor under the
terms of the Master Lease on account of such holdover. Sublessee shall also pay
all damages, consequential as well as direct, sustained by Sublessor by reason
of such retention (including, without limitation, any such damages payable to
Owner under the terms of the Master Lease). Nothing in this Section 6 contained
shall be construed or operate as a waiver of Sublessor’s right of re-entry or
any other right of Sublessor.

 

7. Notices. All notices, requests, demands and other communications with respect
to this Sublease, whether or not herein expressly provided for, shall be in
writing and shall be deemed to have been duly given the next business day after
being deposited (in time for delivery by such service on such business day) with
Federal Express or another national courier service, for delivery to the Parties
at the addresses listed below, or to such other address or addresses as may
hereafter be designated by either party in writing for such purpose:

 

Sublessor: GE Capital US Holdings, Inc. 901 Main Avenue Norwalk, CT 06851 Attn:
Real Estate Leader     With a copy to: GE Global Operations- Properties 191 Rosa
Parks Street Cincinnati, OH 45202 Attn: Steve Copsinis     Sublessee: Reeds’s
Inc. 20 1 Merritt 7 Norwalk, CT 06851 Attn: Iris Synder, CFO     With a copy to:
Libertas Law Group 225 Santa Monica Blvd, 5th Floor Attn: Ruba Qashu

 

14

 

 

8. Sublease Subject to Master Lease. (a) This Sublease is expressly made subject
to all the terms and conditions of the Master Lease, except as specifically
provided to the contrary in this Sublease or in the Owner’s Consent (as
hereinafter defined). Sublessee hereby assumes, and covenants that it shall,
throughout the Term, observe all of the terms, provisions, covenants and
conditions of the Master Lease on the part of Sublessor to be performed as the
tenant thereunder (except the provisions which are not incorporated herein), and
that Sublessee will not do any act, matter or thing which will be, result in, or
constitute a violation or breach of or a default under the Master Lease; any
such violation, breach or default shall constitute the breach by Sublessee of a
substantial obligation under this Sublease. Sublessee shall indemnify and hold
Sublessor harmless from and against all claims, penalties and expenses,
including reasonable out-of-pocket attorneys’ fees and disbursements, based upon
any default by Sublessee, during the Term, in Sublessee’s performance of those
terms, provisions, covenants and conditions of the Master Lease which are or
shall be applicable to Sublessee, as above provided, and Sublessee shall pay to
Sublessor as Additional Rent hereunder any and all sums which Sublessor is
required to pay to Owner, which requirement is caused in whole or in part by
Sublessee’s failure to perform or observe any of the terms, provisions,
covenants and conditions of the Master Lease or by any act or omission described
in the preceding sentence. In any case where the consent or approval of Owner
shall be required pursuant to the Master Lease, Sublessor’s consent shall also
be required hereunder.

 

(b) Except as specifically set forth in this Sublease, to the extent that any
duty, requirement or obligation of Sublessee which is covered or addressed by
any of the terms or provisions of this Sublease is also covered and/ or
addressed by any of the terms or provisions of the Master Lease with respect to
the Sublease Premises: (i) Sublessee shall comply with the terms and provisions
of both this Sublease and the Master Lease, to the extent that such terms and
provisions of this Sublease and those of the Master Lease are not in conflict,
and (ii) to the extent that such terms and provisions of this Sublease and those
ofthe Master Lease are in conflict, Sublessee shall (as between the terms and
provisions of this Sublease and the terms and provisions of the Master Lease)
comply with the terms and provisions of the Sublease.

 

(c) This Sublease is subject and subordinate to the Master Lease and to the
matters to which the Master Lease is or shall be subordinate, and in the event
of termination, re-entry or dispossess by Owner under the Master Lease,
Sublessee shall, at Owner’s option, attorn to Owner pursuant to the then
executory provisions of this Sublease, except that Owner shall not (i) be liable
for any previous act or omission of Sublessor under this Sublease, (ii) be
subject to any offset not expressly provided in this Sublease which shall have
theretofore accrued to Sublessee against Sublessor, or (iii) be bound by any
previous modification of this Sublease or by any previous prepayment of more
than one (1) month’s Base Rent or Additional Rent.

 

(d) If any termination of the Master Lease is the result of a voluntary
termination of the Master Lease by Sublessor or a default by Sublessor under the
Master Lease and such default of Sublessor was not due to default by Sublessee
of its obligations hereunder, Sublessor shall be liable to Sublessee for any and
all damages (except for consequential and punitive damages) incurred by
Sublessee as a result of such termination. In the event of any other expiration
or earlier termination of the Master Lease, for any reason whatsoever, this
Sublease shall automatically terminate on the date of the expiration or
termination of the Master Lease; provided, however, that those terms and
conditions of this Sublease which expressly survive expiration or termination of
this Sublease, including, but not limited to, indemnity obligations, shall
survive any such expiration or termination of this Sublease. Further, in the
event of any damage to or destruction of the Premises or the Building or in the
event that the Premises or the Building (or any portion thereof, including, any
parking spaces allocated to Sublessor under the Master Lease) are taken for any
public or quasi-public use in condemnation proceedings or by any right of
eminent domain or sale in lieu of condemnation and if Sublessor or Owner elect
to terminate the Master Lease as a result of such damage, destruction or
condemnation, then this Sublease shall automatically terminate (provided,
however, that if the damage, destruction or taking solely affects the Sublease
Premises, Sublessor will not elect to terminate the Master Lease unless
Sublessee has given its prior written consent to such termination). Upon any
termination of this Sublease pursuant to the foregoing provisions of this
Section 8(d) of this Sublease, Sublessee shall not have any right or claim
against Sublessor on account of such termination other than as specifically
provided herein.

 

9. Performance of Master Lease. (a) The respective terms, covenants, provisions
and conditions of the Master Lease on the part of Owner to be performed, which
have been incorporated herein by reference, are to be performed by Owner or its
successors and assigns, and, subject to Section S(a) hereof, Sublessee shall
look solely to Owner for such performance. Sublessor shall not be liable or
responsible to Sublessee for any failure or default on the part of Owner, its
successors or assigns, with respect to any of the terms, covenants, provisions
and conditions of the Master Lease.

 

15

 

 

(b) If Sublessee shall default in the payment of Rent hereunder or in the
performance or observance of any of the terms, covenants or conditions of this
Sublease on the part of Sublessee to be performed or observed, Sublessor shall
have the right (but not the obligation) to exercise all of the same rights and
remedies provided to or reserved by Owner in the Master Lease with respect to
such default and at law and in equity; provided, however, the foregoing shall in
no way be deemed to limit or impair the rights and privileges of Owner under the
Master Lease, or to impose any obligations on the part of Sublessor by reason of
the exercise by Owner of any of such rights or privileges with respect to the
Sublease Premises or to the use and occupation thereof by Sublessee. Without
limiting the foregoing, Sublessor shall have the same rights and remedies in the
event of non-payment by Sublessee of Rent hereunder as are available to Owner
under the Master Lease and at law and in equity for the non-payment of Rent and/
or of any installment thereof.

 

(c) Sublessee or Sublessor, as applicable, shall, within three (3) days after
receipt thereof, notify the other Party of any notice applicable to the Sublease
Premises served by Owner upon such Party. Wherever Owner requires Sublessor, as
tenant under the Master Lease (except in respect of any provision which has not
been incorporated herein), to take any action or to cure any default (other than
a default in the payment of Base Rent or Additional Rent) applicable to the
Sublease Premises within a period of time stated therein or in the Master Lease,
Sublessee shall complete such action or cure such default not later than three
(3) days prior to the expiration of such period and shall promptly furnish
notice of compliance to Sublessor, unless the nature of such cure cannot
reasonably be completed within five (5) business days, in which case, Sublessee
shall have an additional time period to complete such cure (which shall not
exceed a total of thirty (30) days), and Sublessee shall not be deemed to be in
default or breach of its obligations under this Sublease unless Sublessee fails
to cure such default within such thirty (30) day period.

 

16

 

 

10. Subleases, Assignments, etc.

 

(a) Sublessee shall not by operation of law or otherwise, assign this Sublease
or any interest therein or sublet any portion or all of the Sublease Premises
(each, a “Transfer”) without Owner’s prior written consent as set forth in the
Master Lease, and Sublessor’s prior written consent which may be granted or
withheld in Sublessor’s sole discretion; provided, however, that commencing on
the earlier of (i) the date upon which Sublessor has sublet the entire Premises
or assigned the Master Lease, each to an unaffiliated third party for the
remainder of the Term (as defined in the Master Lease) and (ii) the date that is
twelve (12) months after the Commencement Date, Sublessor shall not unreasonably
withhold its consent to any Transfer. Notwithstanding the foregoing, Sublessee
shall not offer to make or enter into negotiations with respect to a Transfer to
any of the following: (x) a tenant in the Building; (y) any party with whom
Sublessor or any affiliate of Sublessor is then negotiating or has been
negotiating in the then-prior six (6) months with respect to space in the
Building; (z) any entity owned by, owning, or affiliated with, directly or
indirectly, any tenant or party described in clauses (x) and (y) hereof, and it
shall not be unreasonable for Sublessor to disapprove any proposed Transfer to
such entities. Any Transfer in violation of the provisions of this Sublease
shall, at the option of Sublessor, be void and of no force or effect, and, at
the option of Sublessor, terminate this Sublease.

 

(b) No consent by Sublessor or Owner to any Transfer shall in any manner be
considered to relieve Sublessee from obtaining Sublessor or Owner’s express
written consent to any further Transfer.

 

(c) Without limitation of the foregoing, if this Sublease is assigned, or if the
Sublease Premises or any part thereof is sublet or occupied by anyone other than
Sublessee, Sublessor may, after default by Sublessee, collect Base Rent and
Additional Rent from the assignee, subtenant or occupant, and apply the amount
collected to the Base Rent and Additional Rent herein reserved, but no such
assignment, subletting, occupancy or collection of Base Rent and Additional Rent
shall be deemed a waiver of the covenants in this Section 10, nor shall it be
deemed acceptance of the assignee, subtenant or occupant as a tenant, or a
release of Sublessee from the full performance of all the terms, conditions and
covenants of this Sublease.

 



17

 

 

11. “As Is” Condition. Without limiting any representation or warranty or any
other obligation of Sublessor under this Sublease, Sublessor warrants and
represents that the Building systems that serve the Sublease Premises shall be
in good working order and condition and to Sublessor’s actual knowledge all such
Building systems are and shall be in compliance with all applicable laws and
regulations, with the Sublease Premises being broom clean and vacant on the
Commencement Date (exclusive of the Personal Property, as such term is
hereinafter defined). Sublessee acknowledges that it has inspected the Sublease
Premises demised hereunder, and, agrees to accept the Sublease Premises in “AS
IS” “WHERE IS CONDITION” in reliance upon Sublessor’s warranty and
representation set forth above in this Section, and without any obligation on
Sublessor’s part to alter or reconfigure the Sublease Premises and subject to
all applicable zoning, federal, state and local laws, ordinances and regulations
governing and regulating the Sublease Premises, including but not limited to the
Americans with Disabilities Act, and any covenants and restrictions of record
and all matters disclosed thereby and by any exhibits attached to this Sublease;
provided, however, Sublessee shall not be responsible for performing any
improvements to cure any non-compliance with such laws except to the extent
caused by its specific (and not general office) use of the Sublease Premises or
any alteration made by Sublessee. Except as set forth above in this Section or
elsewhere in this Sublease, Sublessee further acknowledges that neither
Sublessor nor Owner has made any representations or warranties whatsoever with
respect to the physical condition of the Sublease Premises or Personal Property,
expressed and/ or implied, or arising by operation of law, including, but not
limited to, any warranty of condition, habitability, merchantability or fitness
for a particular purpose and Sublessee agrees that neither Sublessor or Owner
have any obligation to alter or repair the Sublease Premises or to prepare the
same in any way prior to the Commencement Date for Sublessee’s occupancy or use.

 



18

 



 



12. Alterations. All alterations, changes, additions, improvements, repairs or
replacements in, to, or about the Sublease Premises (collectively, “Sublessee
Changes”), including, without limitation, Sublessee’s Work, shall be made in
accordance with the provisions of the Master Lease applicable thereto. No
Sublessee Changes shall be affected by Sublessee to the Sublease Premises
without Sublessor’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. All Sublessee Changes shall be
subject to Owner’s consent if required by the terms of the Master Lease, and
Sublessor makes no representations or warranties, and expresses no opinion, with
respect to Owner’s consent to any Sublessee Changes. Sublessee shall reimburse:
(i) Owner in accordance with the provisions in the Master Lease with respect to
Sublessee Changes, and (ii) Sublessor for all actual, reasonable out-of-pocket
costs and expenses incurred in connection with the review of proposed Sublessee
Changes, including the plans with respect thereto, which shall not exceed $2,000
per request. Sublessee shall not be required to remove any such alteration from
the Sublease Premises unless Owner or Sublessor requires such removal in writing
at the time of granting its consent to Sublessee’s proposed alteration.

 



19

 



 

13. Sublessee’s Work. Subject to the consent of Sublessor and Owner (i) to the
Sublessee’s Preliminary Work described on Exhibit “E” attached hereto, and (ii)
the Sublessee’s Final Work Plans (as hereinafter defined), Sublessee shall have
the right to perform and complete at its sole cost and expense the work
(“Sublessee’s Work”) as described in the Sublessee’s Final Work Plans, which
when approved by Sublessor and Owner shall be made a part hereof and shall
constitute Exhibit “E”; provided, however, by its execution of this Sublease,
Sublessor shall be deemed to have consented to all of the work described in
Exhibit “E”, except as may be otherwise expressly noted in said Exhibit. At its
sole cost and expense, Sublessee shall remove Sublessee’s Work and restore the
Sublease Premises to its pre-Sublessee’s Work condition on the Commencement Date
at the expiration of the Term, normal wear and tear and casualty excepted;
provided, however, Sublessor specifically agrees that if at the time Owner
consents to Sublessee’s Work, Owner does not require the removal of Sublessee’s
Work and restoration of the Sublease Premises to its pre-Sublessee’s Work
condition on the Commencement Date by either Sublessor or Sublessee, Sublessee
shall not be obligated to remove Sublessee’s Work nor to restore the Sublease
Premises at the expiration of the Term. Sublessee shall construct all
Sublessee’s Work in a good and workmanlike manner and in compliance with all
federal, state and local laws, rules, regulations and ordinances, including, but
not limited to, the Americans with Disabilities Act. Further, Sublessee shall
comply with all terms and conditions of the Master Lease relating to alterations
or changes to be made to the Sublease Premises and shall comply with Owner’s
reasonable health, safety and security policies and procedures in so
constructing the Sublessee’s Work, a copy of which shall be delivered to
Sublessee prior to the execution of this Sublease. In addition, Sublessee shall
indemnify, defend and hold harmless Sublessor and Owner against liability, loss,
cost, damage, liens and expense imposed upon Sublessor or Owner arising out of
the performance of such Sublessee’s Work by Sublessee, excluding, however, any
such liability, loss, cost, damage, or lien resulting from the acts or omissions
of Sublessor or Owner.

 

20

 

 

14. Brokers. Sublessor and Sublessee each represent and warrant to the other
that it has had no dealings with any real estate broker, finder or agent in
connection with the negotiation of this Sublease or bringing about or
consummating this Sublease, except CBRE, Inc. (“Sublessor’s Broker”) and Newmark
of Connecticut, LLC (“Sublessee’s Broker”). Sublessor shall pay Sublessor’s
Broker a commission pursuant to a separate written agreement and Sublessor’s
Broker shall thereafter be solely responsible for any commissions owning to
Sublessee’s Broker in connection with this Sublease. Other than Sublessor’s
Broker and Sublessee’s Broker, the Parties know of no other real estate broker
or agent who is or might be entitled to a commission in connection with this
Sublease. Sublessor and Sublessee each agree to indemnify, defend and hold the
other harmless from all costs and liabilities, including reasonable attorneys’
fees and costs, arising out of or in connection with claims made by any broker
or individual who alleges that it is entitled to commissions or fees with regard
to this Sublease as a result of dealings it had with the indemnifying party.

 

15. Indemnification.

 

(a) Sublessee shall indemnify and save harmless Sublessor and its officers,
directors, agents and employees, against and from any and all liability, damage,
expense, cause of action, suits, claims or judgments for injury or death to
persons or damage to property sustained by anyone in and about the Sublease
Premises or any part thereof, arising out of or in any way connected with
Sublessee’s or its agents’, employees’, contractors’ or invitees’, use or
occupation of the Sublease Premises or any breach of this Sublease or the Master
Lease. Furthermore, all furnishings, fixtures, equipment, and property of every
kind and description of Sublessee and of persons claiming by or through
Sublessee which may be on the Sublease Premises shall be at the sole risk and
hazard of Sublessee and no part or loss or damage thereto from whatever cause is
to be charged to or borne by Sublessor.

 

21

 

 

(b) Sublessor shall indemnify and save harmless Sublessee and its officers,
directors, agents and employees, against and from any and all liability, damage,
expense, cause of action, suits, claims or judgments for injury or death to
persons or damage to property sustained by anyone in and about the Premises
other than the Sublease Premises or any part thereof, arising out of or in any
way connected with Sublessor’s or its agents’, employees’, contractors’ or
invitees’, use or occupation of the Premises other than the Sublease Premises or
any breach of this Sublease or the Master Lease. Furthermore, all furnishings,
fixtures, equipment, and property of every kind and description of Sublessor and
of persons claiming by or through Sublessor which may be on the Premises other
than the Sublease Premises shall be at the sole risk and hazard of Sublessor and
no part or loss or damage thereto from whatever cause is to be charged to or
borne by Sublessee. In no event shall Sublessee be liable in any way for, and
Sublessor and Owner each forever releases Sublessee from, any claim, loss,
liability, damages and costs in connection with or arising out of or resulting
from Sublessor’s default or breach under the Master Lease.

 

16. Damage, Destruction and Condemnation. If the Sublease Premises or any
portion thereof shall be damaged by fire or other casualty or be condemned or
taken in any manner for a public or quasi-public use, Sublessee agrees that it
shall be the obligation of Owner and not of Sublessor to repair, restore or
rebuild the Sublease Premises in accordance with the terms of the Master Lease.
In the event of a casualty or condemnation in connection with all or any portion
of the Building or Sublease Premises, this Sublease shall continue in full force
and effect, unless in connection therewith Owner or Sublessor terminates the
Master Lease pursuant to the provisions thereof. Base Rent and Additional Rent
payable hereunder shall be abated in full pending the complete restoration of
any damage caused by such casualty or taking of the Sublease Premises to the
extent that such rents are abated pursuant to the Master Lease .. In the event
of a condemnation or taking of the Sublease Premises, the Parties hereby agree
that Sublessee shall be entitled to any award received by Sublessor pursuant to
the Master Lease with respect to the Sublease Premises, less the reasonable
costs of collection borne by Sublessor. Notwithstanding the foregoing, Sublessee
shall have the right to terminate this Sublease if (i) the repair or restoration
work cannot be completed within one hundred eighty (180) days following the date
of casualty or condemnation, or (ii) if fewer than twelve ( 12) months remain in
the Term of this Sublease. The Parties agree that this Section 16 constitutes an
express agreement governing any case of damage, destruction or taking of the
Sublease Premises or the Building by fire or other casualty or condemnation.

 

22

 

 

17. Right of Sublessor to Perform Sublessee’s Covenants. If Sublessee shall have
defaulted in the observance or performance of any term or covenant on
Sublessee’s part to be observed or performed under or by virtue of any of the
terms or provisions of this Sublease beyond applicable notice and cure periods,
then, unless otherwise provided elsewhere in this Sublease, Sublessor may, after
giving at least three (3) business days’ prior written notice to Sublessee
(unless Sublessee’s failure to perform such obligation has created an emergency,
which means an imminent threat to personal safety or property damage, in which
event Sublessor shall give at least twenty four (24) hours’ prior written notice
to Sublessee), perform the same for the account of Sublessee, and if Sublessor
makes any expenditures or incurs any obligations for the payment of money in
connection therewith, including, but not limited to, reasonable out-of-pocket
attorneys’ fees and disbursements in instituting, prosecuting or defending any
action or proceeding and any late charge to the extent Sublessor is charged by
Owner as a result of such default by Sublessee, such sums paid or obligations
incurred with interest at the Interest Rate, and such costs shall be deemed to
be Additional Rent hereunder and shall be paid by Sublessee to Sublessor within
thirty (30) days after Sublessee’s receipt of a reasonably detailed invoice or
statement therefor, in addition to any documentation reasonably requested by
Sublessee.

 



23

 



 

18. Insurance. Sublessee shall maintain and keep in full force and effect during
the Term, at its own cost and expense, the insurance policies required to be
held by “Tenant” under the applicable provisions of Section 4.02 of the Master
Lease and such policies shall comply with the requirements of Section 4.02 of
the Master Lease but only to the extent of Sublessee’s interest in and to the
the Sublease Premises. The foregoing shall in no way limit or otherwise diminish
Sublessor’s obligations under the Master Lease, including the obligation to
maintain insurance under Section 4.02 of the Master Lease with respect to the
entire Premises. All commercial general liability insurance procured by
Sublessee under this Section 18 shall name Owner, Sublessor, any superior lessor
and any superior mortgagee, as their respective interests may appear as
additional insureds (so long as Sublessor provides Sublessee prior written
notice of the names and addresses of such superior mortgagees and/ or superior
lessors). Sublessee shall include in each of its insurance policies (and, with
respect to any equipment in the Sublease Premises owned by Sublessee, in the
insurance policies covering such equipment carried by Sublessee or the lessors
of such equipment) against loss, damage or destruction by fire or other insured
casualty (except for earthquake and sprinkler coverage) a waiver of all of the
insurer’s rights of subrogation against Sublessor, Owner, any superior lessor,
mortgagee, managing agent and property manager.

 

19. End of Term. Upon the expiration or sooner termination of the Term,
Sublessee shall vacate and surrender the Sublease Premises in accordance with
Section 15.01 of the Master Lease; provided, however, that Sublessee shall not
be required to remove any alterations installed by Sublessor at any time or
alterations which existed and/ or were commenced prior to the Commencement Date,
but shall reasonably cooperate with Sublessor to the extent that Sublessor is
required to timely remove such alterations pursuant to the Master Lease. Removal
of all furniture, trade fixtures, and moveable equipment and other personal
items owned by Sublessee shall be the responsibility of Sublessee. Sublessor
shall cooperate with Sublessee in Sublessee’s performance of its obligations
under this Section.

 

24

 

 

20. Signage. Sublessee shall be entitled to directory signage in the Building
lobby and on the entrances to the Sublease Premises subject to Sublessor’s (and
Owner’s if required) prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. Sublessor shall pay the costs and expenses of
removing Sublessor’s signage and Sublessee shall pay the costs and expenses of
installing, maintaining and repairing its signage.

 

21. Parking. During the Term, Sublessee shall be entitled to use 3 parking
spaces per 1,000 rentable square feet of the Sublease Premises at no additional
charge of Sublessor’s non-designated parking spaces in accordance with the terms
of Section 20.10 of the Master Lease.

 

22. Miscellaneous. This Sublease and any Exhibits attached hereto:

 

(a) Contain the entire agreement among the Parties hereto with respect to the
subject matter covered hereby;

 

(b) May not be amended or rescinded except by an instrument m writing executed
by each of the Parties hereto;

 

(c) Shall inure to the benefit of and be binding upon the successors and assigns
of the Parties hereto (to the extent permitted under this Sublease); and

 

25

 

 

(d) May be executed in one or more counterparts, each of which, when so executed
and delivered shall be deemed an original and all of which taken together shall
constitute one and the same instrument;

 

(e) In the event that any covenant, condition or other provision herein
contained is held to be invalid, void or illegal by any court of competent
jurisdiction, the same shall be deemed severable from the remainder of this
Sublease and shall in no way affect, impair or invalidate any other covenant,
condition or other provision herein contained. If such condition, covenant or
other provision shall be deemed invalid due to its scope or breadth, such
covenant, condition or other provisions shall be deemed valid to the extent of
the scope or breadth permitted by law;

 

(f) intentionally omitted;

 

(g) The waiver by Sublessor or Sublessee of any breach of any term, condition or
covenant of this Sublease shall not be deemed to be a waiver of such provision
or any subsequent breach of the same or any other term, condition or covenant of
this Sublease. No covenant, term or condition of this Sublease shall be deemed
to have been waived by Sublessor or Sublessee unless such waiver is in writing
and signed by the waiving party;

 

(h) Sublessor may transfer the Sublease Premises and any of its rights under
this Sublease or Master Lease without the consent of Sublessee. In the event
that Sublessor, or any successor to the Sublessor’s interest in the Sublease
Premises, shall sell, convey, transfer or assign the Sublease Premises, all
liabilities and obligations on the part of Sublessor, or such successor, under
this Sublease, shall thereupon and thereby be released, and thereupon all such
liabilities and obligations shall be binding upon the new sublessor and
Sublessee shall look solely to such new sublessor for the performance of any of
Sublessor’s obligations hereunder; provided, however, to the extent such
liabilities and obligations are of a continuing nature and have not been
expressly assumed by the successor, Sublessor or such successor, as the case may
be, shall remain liable therefor. This Sublease and Sublessee’s rights and
obligations hereunder shall not otherwise be affected by any such sale,
conveyance, transfer or assignment and Sublessee agrees to attorn to such new
owner and execute any such documents evidencing such attornment;

 



26

 



 

(i) The submission of this Sublease for examination or the negotiation of the
transaction described herein or the execution of this Sublease by only one of
the Parties shall not in any way constitute an offer to sublease on behalf of
either Sublessor or Sublessee, and this Sublease shall not be binding on either
Party until duplicate originals thereof, duly executed on behalf of both
Parties, have been delivered to each of the Parties hereto;

 

U) This Sublease is made the state of Connecticut and shall be governed by and
construed by the laws thereof;

 

U) Except with respect to Sublessee’s failure to vacate and surrender the
Sublease Premises on or before the Expiration Date as provided in Section 6 of
this Sublease, Sublessor and Sublessee agree that as to the other, Sublessor and
Sublessee shall not have any right to sue for or collect, and Sublessor and
Sublessee shall never have any liability or responsibility whatsoever for any
consequential or indirect damages, whether proximately or remotely related to
any default of the other under this Sublease or any act, omission or negligence
of Sublessee or Sublessor or their respective agents, contractors or employees,
as the case may be, and Sublessor and Sublessee hereby waive any all such
rights; and

 



27

 

 

(1) Both Parties hereto will maintain in confidence and not disclose to any
third-party the existence of this Sublease and/or the specific terms of this
Sublease, except (i) to said party’s corporate affiliates, legal counsel,
auditors, lenders or contractors, (ii) to prospective assignees of the Sublease
or subtenants of all or any portion of the Sublease Premises, (iii) as required
in connection with any financing or proposed sale or transfer of any interest in
the Sublease Premises by Sublessor, (iv) as required in connection with the sale
of equity interests, or the merger or consolidation of either party hereto, (v)
in order to enforce a party’s rights under this Sublease or the Master Lease,
(vi) as specifically authorized to do so in writing by the other party, or (vii)
as otherwise required by any applicable laws or pursuant to any litigation,
arbitration or regulatory proceeding.

 

23. Owner’s Consent. This Sublease is subject to and conditioned upon the
written consent of Owner to (i) this subletting as described in this Sublease,
and to Sublessor’s Work, and (ii) the Sublessee’s Work and signage (if
required), such consent to be given by Owner, per separate written agreement
(“Owner’s Consent”). Sublessor shall (i) use commercially reasonable efforts to
procure Owner’s Consent and (ii) promptly notify Sublessee of the receipt of
Owner’s Consent and provide Sublessee with a copy thereof. In the event that
Owner’s Consent as it relates to (i) above shall not have been obtained on or
prior to the date that is two (2) months from the Effective Date, then Sublessor
and Sublessee shall each have the right to terminate this Sublease effective
upon notice to the other given in writing within five (5) days from the
Effective Date, in which event this Sublease shall be of no further force or
effect and the Parties will have no further obligations or liability hereunder.

 

24. Personal Property. Sublessor shall deliver the furniture, equipment and
other personal property located at the Sublease Premises as of the Effective
Date and listed on Exhibit “F” attached hereto and made a part hereof (“Personal
Property”) to Sublessee on the Commencement Date for the purchase price of One
Dollar ($1.00), subject to the provisions of this Section 24. On the
Commencement Date, Sublessor shall deliver to Sublessee a Bill of Sale for the
Personal Property in the form attached as Exhibit “G” hereto. During the Term,
Sublessee shall have the right to use, remove or discard any or all Personal
Property in any manner Sublessee desires.

 



28

 



 

(a) Sublessee has inspected the Personal Property and determined that it is
acceptable to Sublessee. Sublessor has not made, and shall not be bound by, any
statements, agreement, or representations regarding the Personal Property not
specifically set forth herein, unless the same are reduced to writing and signed
by Sublessor.

 

(b) SUBLESSEE AGREES THAT EXCEPT AS EXPRESSLY PROVIDED ELSEWHERE IN THIS
SUBLEASE, SUBLESSOR MAKES NO WARRANTIES, EXPRESSED AND IMPLIED AND ALL
WARRANTIES OF ANY KIND, INCLUDING ANY EXPRESSED OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR PURPOSE, ARE HEREBY EXCLUDED BOTH AS TO THE
PERSONAL PROPERTY AND AS TO MAINTENANCE OR REPAIR WORK PERFORMED BY SUBLESSOR ON
THE PERSONAL PROPERTY.

 

25. Representations and Warranties. (a) Sublessee warrants and represents, for
the benefit of Sublessor only, that (i) Sublessee is duly organized and existing
under the laws of the State of Delaware, (ii) subject to obtaining the Owner’s
Consent, Sublessee has full right and authority to execute, deliver and perform
under this Sublease, (iii) the persons executing this Sublease on behalf of
Sublessee were authorized to do so, (iv) to Sublessee’s actual knowledge, the
execution, delivery and performance by Sublessee of this Sublease will not
violate any provision of law or any order of any court or agency of government,
or any agreement or other instrument to which Sublessee is a party or by which
it or any of its property is bound and (v) this Sublease shall be a valid and
binding obligation of Sublessee enforceable in accordance with its terms.

 



29

 

 

(b) Sublessor warrants and represents, for the benefit of Sublessee only, that
(i) Sublessor is duly organized and existing under the laws of the State of
Delaware, (ii) subject to obtaining the Owner’s Consent, Sublessor has full
right and authority to execute, deliver and perform under this Sublease, (iii)
the persons executing this Sublease on behalf of Sublessor were authorized to do
so, (iv) to Sublessor’s actual knowledge, the execution, delivery and
performance by Sublessor of this Sublease will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which Sublessor is a party or by which it or any of its property
is bound and (v) this Sublease shall be a valid and binding obligation of
Sublessor enforceable in accordance with its terms.

 

26. Anti-Terrorism Representations. (a) Sublessor represents and warrants to
Sublessee that (1) neither Sublessor, nor to the knowledge of Sublessor, any
director, officer, employee or affiliate of the Sublessor (collectively,
“Sublessor Parties”) are in violation of any law relating to terrorism or money
laundering, including but not limited to, Executive Order No. 13224 on Terrorist
Financing, the U.S. Bank Secrecy Act, as amended by the Patriot Act, the Trading
with the Enemy Act, the International Emergency Economic Powers Act and all
regulations promulgated thereunder, all as amended from time to time
(collectively, “Anti-Terrorism Law”); (2) no action, proceeding, investigation,
charge, claim, report, or notice has been filed, commenced, or threatened
against Sublessor, or to the knowledge of Sublessor, any ofthe Sublessor Parties
alleging any violation of any Anti-Terrorism Law; and (3) neither Sublessor nor,
to the knowledge of Sublessor, any of the Sublessor Parties is a “Prohibited
Person”. As used in this Sublease, “Prohibited Person” shall mean any (1) person
or entity who is on the OFAC List or any “designated national,” “specially
designated national,” “specially designated terrorist,” “specially designated
global terrorist,” “foreign terrorist organization,” “blocked person,” or
“specially designated narcotics trafficker,” within the definitions set forth in
the Foreign Assets Control Regulations of the United States Treasury Department,
31 C.F.R., Subtitle B, Chapter V, as amended; (2) any government or entity
against whom the United States maintains economic or other sanctions or
embargoes under the Regulations of the United States Treasury Department, 31
C.F.R., Subtitle B, Chapter V, or the Export Administration Regulations of the
United States Department of Commerce, 15 C.F.R. Subtitle B, Chapter VII,
Subchapter C, each as amended, including, but not limited to, the “Government of
Burma,” the “Government of Sudan,” the “Taliban,” and the “Government of Iran,”
and person acting on behalf of such government or entity; (3) person or entity
who is listed in the Annex to or is otherwise within the scope of Executive
Order 13224- Blocking Property and Prohibiting Transactions with Persons who
Commit, Threaten to Commit, or Support Terrorism, effective September 24, 2001;
or (4) person or entity subject to additional restrictions imposed by any of the
following statutes or Regulations and Executive Orders issued thereunder: the
Trading with the Enemy Act, 50 U.S.C. Appendix,§§ 1 et seq.; the Iraq Sanctions
Act, §§ 586 et seq. of Pub. L. 101-513, 104 Stat. 2047; the National Emergencies
Act, 50 U.S.C. §§ 160 1 et seq.; the Anti-Terrorism and Effective Death Penalty
Act of 1996, Pub. L. 104-132, 110 Stat. 1214; the International Emergency
Economic Powers Act, 50 U.S. C. §§ 1701 et seq.; the United Nations
Participation Act, 22 U.S.C. § 287c; the International Security and Development
Cooperation Act, 22 U.S.C. § 2349aa-9; the Nuclear Proliferation Prevention Act
of 1994, Pub. L. 103-236, 108 Stat. 507; the Foreign Narcotics Kingpin
Designation Act, 21 U.S. C.§§ 1901 et seq.; the Iran and Libya Sanctions Act of
1996, Pub. L. 104-172, 110 Stat. 1541; the Cuban Democracy Act, 22 U.S.C. §§
6001 et seq.; the Cuban Liberty and Democratic Solidarity Act, Pub. L. 104-114,
22 U.S.C. §§ 6021 et seq.; the Clean Diamonds Trade Act, Pub. L.108-19, 117
Stat. 631; the Burmese Freedom and Democracy Act, Pub. L. 108-61, 117 Stat. 864;
the Foreign Operations, Export Financing and Related Programs Appropriations Act
of 1997, § 570 of Pub. L. 104-208, 110 Stat. 3009; the Trade Sanctions Reform
and Enhancement Act of 2000, Title IX of Pub. L. 106-387, 114 Stat. 1549; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of2001, Pub. L. 107-56, 115 Stat. 272; or
any other law of similar import as to any non-U.S. country, as each such Act or
law has been or may be amended, adjusted, modified, or reviewed from time to
time. Sublessor covenants that Sublessor shall not knowingly conduct any
business or transaction or make or receive any contribution of funds, goods or
services in violation of any Anti Terrorism Law or engage in or conspire to
engage in any transaction that evades or avoids, has the purpose of evading or
avoiding or attempts to violate any of the prohibitions of any Anti-Terrorism
Law.

 



30

 



 

(b) Sublessee represents and warrants to Sublessor that, as of the date hereof,
(1) neither Sublessee, nor to the knowledge of Sublessee, any director, officer,
employee or affiliate of the Sublessee (collectively, “Sublessee Parties”) are
in violation of any Anti-Terrorism Law; (2) no action, proceeding,
investigation, charge, claim, report, or notice has been filed, commenced, or
threatened against Sublessee, or to the knowledge of Sublessee, any of the
Sublessee Parties alleging any violation of any Anti-Terrorism Law; and (3)
neither Sublessee nor, to the knowledge of Sublessee, any of the Sublessee
Parties is a “Prohibited Person”. Sublessee covenants that Sublessee shall not
knowingly conduct any business or transaction or make or receive any
contribution of funds, goods or services in violation of any Anti-Terrorism Law
or engage in or conspire to engage in any transaction that evades or avoids, has
the purpose of evading or avoiding or attempts to violate any of the
prohibitions of any Anti-Terrorism Law.

 

27. Quiet Enjoyment. Upon paying the Base Rent, Additional Rent and performing
the terms, covenants, conditions and provisions of this Sublease, Sublessee may
lawfully and quietly hold and enjoy the Sublease Premises during the Term,
subject, however, to the terms, covenants, conditions, and provisions of this
Sublease.

 

28. White Noise. The following provision relates to the system that provides
white noise to the Premises (the “White Noise System”). The parties hereby agree
that the Sublessor shall adjust the levels and settings of the White Noise
System at the reasonable request of Sublessee (to the extent that White Noise
System affects the Sublease Premises). Sublessor shall keep and maintain the
White Noise System in good repair and working order and perform any and all
required maintenance on the same (subject to reimbursement through Sublessee’s
payment of Additional Rent). Sublessor shall reasonably consider Sublessee’s
request for upgrades and alterations to the White Noise System to enhance
service to the Sublease Premises. Any elective upgrades and/ or alterations to
the White Noise System shall be borne by the party requesting the same.
Sublessor’s obligation to provide the White Noise System in the Sublease
Premises shall terminate if and when Sublessor no longer occupies the Building,
however, Sublessor shall make reasonable efforts to cause another occupant of
the Building to provide the same.

 



31

 

 

29. Pantry Space. Notwithstanding anything contained in this Sublease to the
contrary, Sublessee may, if Sublessee so elects, and for Sublessee’s sole use,
install and operate within the Sublease Premises a pantry or lunch room
containing microwave ovens, refrigerators, vending machines to dispense hot and
cold beverages, ice cream, candy and food; provided, however, each such pantry
or lunchroom shall be located in the existing pantry space designated as such on
the floor plans constituting part of Exhibit “B” hereto, and the aforementioned
machines and equipment shall be maintained in a neat and sanitary condition and
shall comply with applicable laws and ordinances.





 

30. Sublessor’s Default. As between Sublessor and Sublessee, if Sublessor fails
in the performance of any of its obligations under this Sublease and such
failure continues for five (5) days after Sublessor’s receipt of written notice
thereof from Sublessee (and an additional reasonable time after such receipt if
(A) such failure cannot be cured within such five (5) day period, and (B)
Sublessor commences curing such failure within such five (5) day period and
thereafter diligently pursues the curing of such failure), then Sublessee shall
be entitled to exercise any remedies that Sublessee may have at law or in
equity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32

 

 

List of Exhibits

 

Exhibit A Master lease Exhibit B Sublease Premises Exhibit C Rent Exhibit D
Reserved Exhibit E Sublessee’s Work Exhibit F Personal Property Exhibit G Bill
of Sale Exhibit H Fitness Center Waiver Form

 

33

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Sublease as of the
Effective Date.

 

  GE CAPITAL US HOLDINGS, INC.,
a Delaware corporation       By:   Name: Ana M. Chadwick   Title: Finance Leader
      REED’S INC.,   a Delaware corporation         By:   Name:

Val Stalowir

  Title: CEO

 



34

 

 

EXHIBIT “A”

MASTER LEASE

 

(Attached)

 



35

 

 

EXHIBIT “B”
SUBLEASE PREMISES

 

[image_006.jpg] 



 



36

 

 

EXHIBIT “C”

BASE RENT SCHEDULE

Sublease Premises A

 

Period 

Rent per RSF

  

Monthly Base Rent

  

Annual Base Rent

  9/1/2018 - 8/31/2019  $24.00   $9,240.00   $92,400*               * Prorated
for 10 months  9/1/2019 - 8/31/2020  $24.50   $9,432.50   $113,190  9/1/2020 -
8/31/2021  $25.00   $9,625.00   $115,500  9/1/2021 - 8/31/2022  $25.50  
$9,817.50   $117,810  9/1/2022 - 8/31/2023  $26.00   $10,010.00   $120,120 
9/1/2023 - 8/31/2024  $26.50   $10,202.50   $122,430  9/1/2024 - 12/15/2024 
$27.00   $10,395.00   $36,382.50*               * Prorated for 3.5 months 

 



37

 

 

EXHIBIT “C”

BASE RENT SCHEDULE Sublease Premises B

 

Period  Rent per RSF   Monthly Base Rent   Annual Base Rent  4/1/2021-3/31/2022 
$25.50   $8,500.00   $93,500*               * Prorated for 11 months 
4/1/2021-3/31/2022  $26.00   $8,666.67   $104,000  4/1/2021-3/31/2022  $26.50  
$8,833.33   $106,000  4/1/2021-3/31/2022  $27.00   $9,000.00   $76,500*        
      * Prorated for 8.5 months 

 



38

 

 

EXHIBIT “D”

RESERVED

 



39

 

 

EXHIBIT “E”

SUBLESSEE’S WORK

 

Painting of sublease premises

 

Wood furniture cleaning/polishing/touch up

 

Installation of services (Lightpath/ Optimum for wifi / high speed internet)

 

Installation of general office equipment (copier, printers, scanners,
computers/monitors, phones, TV, etc)

 

Installation of server I networking equipment and cabling

 

Installation of new furniture and removal of some existing furniture

 



40

 

 

EXHIBIT “F” PERSONAL PROPERTY

 

Premises A

8 office sets includes u-shape desk

8 desk chairs

16 guest chairs

8 2 draw file cabinet

8 2draw file cabinet with hutch

1 conference room table

6 conference room chairs

14 6x8 workstations

14 task chairs

9 file cabinets

1 Telepresence conference room with equipment and furniture

1 Pantry

1 copy room

 

Premises B

3 office sets includes u-shape desk

3 desk chairs

6 guest chairs

3 2 draw file cabinet

3 2 draw file cabinet with hutch

1 conference table

6 conference room chairs

15 6x8 workstations

15 task chairs

12 file cabinets

 



41

 

 

EXHIBIT “G”

BILL OF SALE

 

This BILL OF SALE (the “Agreement”) is made and entered into as of __, 2018
(“Execution Date”), from GE Capital US Holdings, Inc. (“Seller”) to Reed’s Inc.,
a Delaware corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Seller possesses various items of personal property in the Premises
located at and commonly known as 201 Main Avenue, Norwalk, CT (“Premises”); and

 

WHEREAS, Such personal property is more particularly described on Exhibit “A”
attached hereto and made a part hereof (the “Personal Property”); and

 

WHEREAS, Buyer seeks to take ownership of the Personal Property and Seller seeks
to transfer ownership of the Personal Property as of the Effective Date.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Seller and Buyer agree as follows:

 

TERMS AND CONDITIONS

 

1. CONSIDERATION

 

l.l. As consideration for the transfer of the Personal Property from Seller to
Buyer, Buyer hereby agrees to pay to Seller the amount of One Dollar ($1.00)
(“Purchase Price”) payable to Seller within thirty (30) days of the Execution
Date. To the extent there shall be any obligation therefor, Buyer shall
undertake the payment of any and all sales and use taxes and similar charges
arising solely as a result of the sale and transfer of the Personal Property by
Seller to Buyer including, but not limited to, value added taxes, personal
property taxes or other direct taxes levied against or based upon the price or
value of the Personal Property purchased hereunder or its use or operation, or
any other taxes levied against and solely based upon this Agreement, or the
execution, filing, recording or performance thereof. The term “direct taxes” as
used herein, shall include all taxes (except taxes related to the income of
Seller), charges and fees levied, assessed or charged by any local, state or
federal taxing authority. Nothing contained herein shall be construed to impose
any obligation upon Buyer with respect to any tax obligation relating to the
Personal Property that accrued prior to the Execution Date.

 

2. WARRANTY OF TITLE, TRANSFER AND ASSIGNMENT

 

2.1.    Subject to the terms and provisions contained herein and Seller’s
receipt of the Purchase Price, as of the Effective Date, Seller transfers and
conveys to Buyer all of its right, title and interest, if any, in and to the
Personal Property. Buyer accepts the transfer and conveyance of the right, title
and interest of Seller in and to the Personal Property subject to the provisions
contained herein.

 



42

 

 

2.2.   SELLER, HEREBY REPRESENTS AND WARRANTS TO BUYER THAT SELLER HAS THE FULL
RIGHT, POWER AND AUTHORITY TO SELL AND TRANSFER THE PERSONAL PROPERTY AND TO
MAKE, EXECUTE AND DELIVERY THIS BILL OF SALE, AND THAT SELLER HOLDS TITLE TO ALL
OF SUCH PERSONAL PROPERTY FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND OTHER
INTERESTS OF THIRD PARTIES. SELLER SHALL WARRANT AND DEFEND THE TITLE TO THE
PERSONAL PROPERTY CONVEYED TO BUYER AGAINST THE LAWFUL CLAIMS AND DEMANDS OF ALL
PERSONS.

 

3. INSPECTION OF THE PERSONAL PROPERTY

 

3.1.   Buyer has inspected the Personal Property and determined that it is
acceptable to Buyer. Seller has not made, and shall not be bound by, any
statements, agreement, or representations regarding the Personal Property not
specifically set forth herein, unless the same are reduced to writing and signed
by Seller.

 

4. NO WARRANTY FOR MERCHANTABILITY AND FITNESS

 

4.1.  EXCEPT AS EXPRESSLY PROVIDED ABOVE IN SECTION 2, BUYER AGREES THAT SELLER
MAKES NO WARRANTIES, EXPRESSED AND IMPLIED AND ALL WARRANTIES OF ANY KIND,
INCLUDING ANY EXPRESSED OR IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR
PURPOSE OR CONDITION OF SAME, ARE HEREBY EXCLUDED BOTH AS TO THE PERSONAL
PROPERTY AND AS TO MAINTENANCE OR REPAIR WORK PERFORMED BY SELLER, IF ANY, ON
THE PERSONAL PROPERTY AND BUYER HEREBY ACCEPTS THE PERSONAL PROPERTY ON AN “AS
IS” “WHEREIS” BASIS WITH ALL FAULTS. IT IS EXPRESSLY AGREED THAT SELLER SHALL
HAVE NO RESPONSIBILITY TO REPAIR, MAINTAIN, REPLACE, OR OTHERWISE CARE FOR THE
PERSONAL PROPERTY AFTER THE EFFECTIVE DATE. AS MAY BE REQUIRED BY LAW SELLER AND
BUYER AGREE THAT THE DISCLAIMERS OF WARRANTIES AS CONTAINED IN THIS PARAGRAPH
ARE CONSPICUOUS.

 

5. INDEMNIFICATION RELEASE AND COVENANT NOT TO SUE

 

5.1.  AS AN INDUCEMENT TO, AND AS FURTHER CONSIDERATION FOR SELLER AGREEING TO
SELL THE PERSONAL PROPERTY TO BUYER UPON THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, BUYER COVENANTS AND AGREES THAT IT SHALL FOREVER RELEASE SELLER,
COVENANT NOT TO SUE FROM AND AGAINST ANY AND ALL CLAIMS, SUITS, DEBTS, DUES,
SUMS OF MONEY, ACCOUNTS, COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS,
PROMISES, DEMANDS, DAMAGES, ACTIONS, OR CAUSES OF ACTION WHATSOEVER ARISING OUT
OF THE PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION, ITS CONDITION OR USE
REGARDLESS OF WHETHER SUCH CONDITION IS KNOWN OR UNKNOWN AND/OR WHETHER SUCH
CONDITION IS LATENT OR PATENT OR WITH RESPECT TO BUYER’S RESPONSIBILITY UNDER
PARAGRAPH 1 OF THIS AGREEMENT TO FILE AND PAY ANY TAXES AND FEES LEVIED AGAINST
OR BASED UPON THE PRICE OR VALUE OF THE PERSONAL PROPERTY PURCHASED HEREUNDER OR
ITS USE OR OPERATION, OR ANY OTHER TAXES LEVIED AGAINST OR BASED UPON THIS
AGREEMENT, OR THE EXECUTION, FILING, RECORDING OR PERFORMANCE THEREOF. THE
FOREGOING RELEASE AND COVENANT NOT TO SUE SHALL APPLY TO ALL CLAIMS AT LAW OR IN
EQUITY, INCLUDING, BUT NOT LIMITED TO, CLAIMS OR CAUSES OF ACTION FOR PERSONAL
INJURY OR DEATH, PERSONAL PROPERTY DAMAGE AND CLAIMS FOR CONTRIBUTION. AS MAY BE
REQUIRED BY LAW SELLER AND BUYER AGREE THAT THE , RELEASE AND COVENANT NOT TO
SUE AS CONTAINED IN THIS PARAGRAPH ARE CONSPICUOUS.

 



43

 

 

6. HAZARDOUS SUBSTANCES

 

6.1. SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING FACTS,
CIRCUMSTANCES, OR CONDITIONS OF THE PAST OR PRESENT USE OF THE PERSONAL PROPERTY
WITH RESPECT TO HAZARDOUS SUBSTANCES OR ENVIRONMENTAL LAWS.

 

7. ENTIRE AGREEMENT

 

7.1.  This Agreement constitutes the entire agreement between Seller and Buyer
regarding the subject matter hereof and supersedes all oral statements and prior
writings relating thereto. Except for those set forth in this Agreement, no
representations, warranties, or agreements have been made by Seller or Buyer
with respect to this Agreement or the obligations of Seller or Buyer in
connection therewith.

 

8. SEVERABILITY

 

8.1.   If any provisions of this Agreement shall be held to be invalid, void or
unenforceable, the remaining provisions hereof shall not be affected or
impaired, and such remaining provisions shall remain in full force and effect.

 

9. VOLUNTARY AGREEMENT

 

9.1. The parties, hereto, and each of them, further represent and declare that
they have carefully read this Agreement and know the contents thereof and that
they sign the same freely and voluntarily. This Agreement and each provision of
this Agreement was negotiated by the parties and therefore, neither this
Agreement nor any provision of this Agreement shall be interpreted for or
against any party on the basis such party or its attorney drafted the agreement
or provision in question.

 

10. SUCCESSOR AND ASSIGNS

 

10.1. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, representatives, successors and
permissible assigns.

 



44

 

 

11. INDEPENDENT ADVICE OF COUNSEL

 

11.1. The parties hereto, and each of them, represent and declare that in
executing this Agreement they rely solely upon their own judgment, belief and
knowledge, and the advice and recommendations of their own independently
selected counsel, concerning the nature, extent, and duration of their rights
and claims, including, but not limited to, any claims arising under any
Hazardous Substances or Environmental Laws and that they have not been
influenced to any extent whatsoever in executing the same by any representations
or statements covering any matters made by any of the parties hereto or by any
person representing them or any of them.

 

12. NO OFFER

 

12.1. The submission of this Agreement for examination or the negotiation of the
transaction described herein or the execution of this Agreement by only one of
the parties shall not in any way constitute an offer to sell or purchase the
Personal Property on behalf of either Seller or Buyer, and this Agreement shall
not be binding on either party until duplicate originals thereof, duly executed
on behalf of both parties, have been delivered to each of the parties hereto.

 

13. RELEASE AND COVENANTS NOT TO SUE, GENERALLY

 

13.1. The releases and covenants not to sue contained herein extend to, apply
to, cover, and include all unknown, unforeseen, unanticipated, and unsuspected
injuries, damages, losses, liability, and the consequences, as well as those
known or suspected by any party hereto. The provisions of any state or federal
law or statute providing in substance that releases or covenants not to sue
shall not extend to claims, demands, injuries, or damages, which are unknown or
unsuspected to exist at the time, to the persons executing this Agreement, are
hereby expressly waived.

 

14. MISCELLANEOUS

 

14.1. Each of Buyer and Seller shall, at any time and from time to time after
the date hereof, upon request of the other, execute, acknowledge and deliver all
such further acts, deeds, assignments, transfers, conveyances and assurances,
and take all such further actions generally consistent with the terms of this
Bill of Sale, as shall be necessary or desirable to give effect to the
transactions hereby consummated.

 

14.2. This Agreement and the covenants and agreements herein contained shall
inure to the benefit of and shall bind the respective parties hereto and their
respective successors and assigns.

 

14.3. This Agreement is to be governed by and construed in accordance with the
laws of the State of Connecticut.

 

14.4. The paragraph captions utilized herein are in no way intended to interpret
or limit the terms and conditions hereof; rather, they are intended for purposes
of convenience only.

 



45

 

 

14.5. This may be executed in separate, identical counterparts, each of which
will be deemed an original, and all of which will be deemed one and the same
instrument.

 

14.6. If either party commences litigation against the other for the specific
performance of this Agreement, for damages for the breach hereof or otherwise
for enforcement of any remedy hereunder, the parties hereto agree to and hereby
do waive any right to a trial by jury and, in the event of any such commencement
of litigation, the prevailing party shall be entitled to recover from the other
party such costs and reasonable attorneys’ fees as may have been incurred.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK, SIGNATURE PAGE FOLLOWS]

 



46

 

 

IN WITNESS WHEREOF Landlord and Tenant have executed and delivered this BILL OF
SALE as of the date first written above.

 

  SELLER:       GE Capital US Holdings, Inc.       By:   Name:     Title:    
Date:           BUYER:           Reed’s Inc.       By:     Name:     Title:    
Date:  

 



47

 

 

EXHIBIT “H”

FITNESS CENTER RELEASE AND WAIVER OF LIABILITY

 

I, , have registered voluntarily to engage in exercise, fitness activities,
fitness classes, and use exercise equipment, fitness areas and related locker
and locker room facilities (collectively, the “Fitness Activity”) available in
the building located at 201 Main Avenue Norwalk, Connecticut.

 

I understand that this Fitness Activity, which is unsupervised, involves
strenuous physical exertion and will require sound judgment at all times during
my participation. I understand that GE Capital US Holdings, Inc. and its
affiliates, employees, representatives, agents, contractors, successors and
assigns (collectively, “GE”) is not providing any staff, medical personnel,
fitness trainers, or other employees or contractors to supervise the Fitness
Activity. I understand that by participating, I am at risk to suffer serious
physical injury and possibly death. I understand and agree that I, alone, am
responsible to determine my physical and mental fitness and my suitability to
participate. I acknowledge that GE will not attempt to determine, nor will I
hold GE liable to determine, my physical and mental fitness, suitability, or
capability to participate either before I begin participation or at any time
during my participation in the Fitness Activity.

 

I understand that GE and/ or the owners and/ or operators of any equipment
involved in the Fitness Activity shall not be deemed to warrant or guarantee in
any respect the condition of any of the facilities and equipment (wherever
located) or the competency of physical condition of any instructors.

 

In consideration for the work performed by GE in making fitness equipment and
facilities available, from which I receive value and benefit, I assume (i) all
risks of injury or death related to participation in the Fitness Activity, and
(ii) all risks of damage to, loss, or theft of personal property while using
facilities associates with the Fitness Activity. I further expressly forever
release and discharge, on behalf of myself, my spouse, children, heirs, personal
representatives, executors, and assigns, GE and all of its affiliated entities,
and I waive any claim that I might have or make, now or in the future, against
GE, for any losses, costs, expenses, damages or liabilities of any nature other
than those arising out of the gross negligence or willful misconduct of GE,
including without limitation, bodily injury or death, theft or loss or damage to
personal property arising directly or indirectly out of or relating to my
participation in this Fitness Activity.

 

I understand and agree that the effect of signing this Fitness Center Release
and Waiver of Liability is to give up certain legal rights to file any lawsuit
or to recover any money damages against GE for any claim, liability, demand,
injury, damage, theft, action or cause of action relating in any way to the
Fitness Activity other than those arising out of the gross negligence or willful
misconduct of GE.

 

Because participation in the Fitness Activity is voluntary, I have agreed to
sign this Fitness Center Release and Waiver of Liability. I have been given the
opportunity to read carefully all of the terms of this Fitness Center Release
and Waiver of Liability and I understand fully the legal consequences of signing
it.

 



48

 

 

I understand that I will not be allowed to participate in the Fitness Activity
unless I sign this Fitness Center Release and Waiver of Liability. I agree to
this because I choose to participate in the Fitness Activity at my own risk,
knowing that I have no legal right to seek recovery of damages or otherwise to
make any claim against GE for any harm or injury, including death, that I may
suffer as a result of my participation, other than those arising out of the
gross negligence or willful misconduct of GE.

 

    Name  



 

      Signature           Date  

 



49

 

 



 